 


109 HR 1061 IH: To prohibit United States assistance to the Federal Democratic Republic of Ethiopia until the Ethiopian Government returns all property of United States citizens and entities that has been nationalized, expropriated, or otherwise seized by the Ethiopian Government in contravention of international law, and for other purposes.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1061 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit United States assistance to the Federal Democratic Republic of Ethiopia until the Ethiopian Government returns all property of United States citizens and entities that has been nationalized, expropriated, or otherwise seized by the Ethiopian Government in contravention of international law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Property Claims Against Ethiopia Act of 2005. 
2.Prohibition on bilateral assistance for Ethiopia 
(a)ProhibitionNotwithstanding section 592 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) or any other provision of law, United States assistance may not be provided to the Federal Democratic Republic of Ethiopia unless and until the President transmits to Congress a certification that the Government of Ethiopia has taken appropriate steps in accordance with international law— 
(1)to return to United States citizens, and to entities not less than 50 percent beneficially owned by United States citizens, property of such citizens and entities that has been nationalized, expropriated, or otherwise seized by the Ethiopian Government before the date of the enactment of this Act in contravention of international law; or 
(2)to provide equitable compensation to such citizens and entities for such nationalized, expropriated, or seized property.  
(b)DefinitionIn this section, the term United States assistance means assistance under any provision of law— 
(1)including— 
(A)assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), including assistance under title IV of chapter 2 of part I of such Act (relating to the Overseas Private Investment Corporation) and assistance under chapter 4 of part II of such Act (relating to the Economic Support Fund); 
(B)assistance under the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.); 
(C)sales, or financing on any terms, under the Arms Export Control Act (22 U.S.C. 2751 et seq.), including assistance under section 23 of such Act (relating to the Foreign Military Financing program); 
(D)financing under the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.); and 
(E)contributions to the Global Fund to Fight AIDS, Tuberculosis and Malaria; and 
(2)other than— 
(A)assistance to meet humanitarian needs, including needs for food, medicine, medical supplies and equipment, education, and clothing; and 
(B)assistance for disaster relief , including assistance under chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.). 
3.Requirement to oppose multilateral assistance for Ethiopia The Secretary of the Treasury shall instruct the United States executive director to each appropriate international financial institution in which the United States participates, to oppose, and vote against the extension by such institution of any loan or financial or technical assistance to the Federal Democratic Republic of Ethiopia until such time as the President transmits to Congress a certification pursuant to section 2(a). 
4.ReportThe President shall transmit to Congress an annual report on the implementation of this Act. Each such report shall include a detailed description of all claims that are outstanding during the preceding year by United States citizens and entities described in section 2(a) for property nationalized, expropriated, or otherwise seized by the Government of the Federal Democratic Republic of Ethiopia before the date of the enactment of this Act in contravention of international law.  
 
